Citation Nr: 1606644	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a left ear hearing loss.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an initial compensable rating for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), and a November 2014 rating decision by the St. Paul, Minnesota RO.  This case was certified to the Board by the Atlanta RO.

In October 2015, the Veteran testified at a hearing at the Atlanta RO before the undersigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for a left ear hearing loss, diabetes mellitus, bilateral lower extremity peripheral neuropathy, a liver disorder, a heart disorder, hypertension, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disorder, and entitlement to an initial compensable rating for a right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for colon cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for colon cancer have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. §  20.204(b).  Withdrawal may be made by the appellant or by his representative.  38 C.F.R. §  20.204(c).  
 
In October 2015, the Veteran, through his representative, withdrew his appeal on the issue of entitlement to service connection for colon cancer on the record at a Board hearing.
 
In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to this issue and it must be dismissed.


ORDER

The appeal concerning entitlement to service connection for colon cancer is dismissed.


REMAND

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides in Southeast Asia and bilateral lower extremity peripheral neuropathy as a result of diabetes mellitus.  Specifically, the Veteran alleges that he was exposed to herbicides at Korat Royal Thai Air Force Base and in Saigon.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, if type II diabetes mellitus becomes manifest to a degree of 10 percent or more any time after service that disease shall be presumed service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2015).  

The Veteran alleges that he spent two hours on the ground in Saigon during a layover while flying from San Francisco to Thailand, and as such he argues that he did serve in the Republic of Vietnam.  Unfortunately, the available personnel records do not confirm this and the Veteran no longer has copies of his travel orders regarding this assignment.  On remand, the AOJ should attempt to obtain copies of the Veteran's travel orders.  

According to VA policy, the presumption of exposure also applies to Air Force veterans who served at certain Royal Thai Air Force Bases during the Vietnam Era, including Korat, but only if the veteran served as a security policeman, security patrol dog handler, member of the security police squadron, or "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1 IV.ii.1.H.5.b (emphasis added).  The Veteran has testified that he served as a perimeter guard during his first week at Korat while awaiting security clearance for his regular duty, but standing alone this testimony is insufficient to establish that guard duty for one week was among his "daily work duties" during assignment to Thailand which lasted more than a year. 

According to his service personnel records, however, the Veteran served as a weather relay operator for the 1998th Communications Squadron at Korat from August 1969 to August 1970 and his duties included frequent supervision of Thai personnel in the operation of weather relay equipment.  On remand, the AOJ should seek records of the placement of weather relay equipment at Korat, particularly whether any of it was near the perimeter of the base.  

In a November 2014 rating decision, the St. Paul RO granted, in pertinent part, entitlement to service connection for a right ear hearing loss, and denied, in pertinent part, claims of entitlement to service connection for a left ear hearing loss, a liver disorder, a heart disorder, and hypertension, and a request to reopen a claim of entitlement to service connection for a kidney disorder.  In June 2015, VA received a notice of disagreement with regard to all of the issues referenced above, including the noncompensable rating assigned for a right ear hearing loss, from the Veteran.  The Veteran used the proper form for a notice of disagreement as required by current Federal regulations.  See 38 C.F.R. § 20.201 (2015).  Because the RO has yet to issue a statement of the case on these issues, a remand is also necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate entity to obtain information that would serve to verify the Veteran's contention that he was exposed to herbicides in the course of his duties as a weather relay operator while stationed at Korat Royal Thai Air Force Base.  In doing so, the AOJ should request any available unit history for the 1998th Communications Squadron between August 1969 and August 1970.  A specific inquiry should be made as to whether any weather relay under the squadron's supervision would have been near the perimeter of the base.  The AOJ should also request from the appropriate entity all records of the Veteran's travel orders.  A specific inquiry should be made as to whether any air travel between San Francisco and Thailand would have involved a layover in Saigon.  

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond. 

2.  The AOJ must issue a statement of the case addressing the claims of entitlement to an initial compensable rating for a right ear hearing loss, the claims of entitlement to service connection for a left ear hearing loss, a liver disorder, a heart disorder, and hypertension, and the request to reopen the claim of entitlement to service connection for a kidney disorder.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return these issues to the Board for appellate review.  

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


